UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6210



JAMES BALDWIN,

                                               Plaintiff - Appellant,

             versus


GENE JOHNSON, Director of Virginia Department
of   Corrections;   PRISON   HEALTH   SERVICE,
INCORPORATED, Gerald Boyle, President and CEO;
COMPASS GROUP, USA, INCORPORATED; DOCTOR GORE,
Chief Physician,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00115-JBF)


Submitted:    May 31, 2007                     Decided:   June 7, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Baldwin, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Elizabeth Martin
Muldowney, RAWLS & MCNELIS, PC, Richmond, Virginia; Paul Graham
Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke, Virginia;
Peter M. Coppinger, Gregory D. Cote, MCCARTER & ENGLISH, LLP,
Boston, Massachusetts, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Baldwin appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.       Baldwin v. Johnson,

No. 2:06-cv-00115-JBF (E.D. Va. Jan. 11, 2007).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -